Name: Commission Regulation (EEC) No 1023/91 of 24 April 1991 suspending the issuing of import licences for live animals of the bovine species
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 105/50 Official Journal of the European Communities 25. 4. 91 COMMISSION REGULATION (EEC) No 1023/91 of 24 April 1991 suspending the issuing of import licences for live animals of the bovine species THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 21 (2) thereof, Whereas, when the supply balance was drawn up, account was taken both of the special import arrangements provided for in Commission Regulation (EEC) No 611 /77 of 18 March 1977 fixing the specific levy in respect of live bovine animals and beef and veal other than frozen ( ¢*), as amended by Regulation (EEC) No 925/77 (6), and of the special import quotas opened by Council Regulation (EEC) No 2207/90 of 24 July 1990 opening and provi ­ ding for the administration of a Community tariff quota for heifers and cows, other than those intended for slaughter, of certain mountain breeds (7), Council Regula ­ tion (EEC) No 2208/90 of 24 July 1990 opening and providing for the administration of a Community tariff quota for bulls , cows and heifers, other than those intended for slaughter, of certain Alpine breeds (*) ; and Council Decision 87/604/EEC of 21 December 1987 concerning the conclusion of the second Protocol on financial cooperation between the European Economic Community and the Socialist Federal Republic of Yugos ­ lavia f) ; whereas the abovementioned protective measures should accordingly not apply to those special arrange ­ ments, Whereas, under the import arrangements applicable to young bovine animals intended for fattening, the Council has drawn up an estimated supply balance of 198 000 head for the period 1 January to 31 December 1991 ; whereas, in view of the average imports in previous years and of all the factors affecting the foreseeable trend on the market for beef and veal and in particular of the imported quantities not covered by the supply balance, the latter reflects the Community market's capacities for absorption ; HAS ADOPTED THIS REGULATION :Whereas all imports of live animals of the bovine species are subject to the presentation of import licences in accordance with Commission Regulation (EEC) No 2377/80 of 4 September 1 980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (J), as last amended by Regulation (EEC) No 815/91 (4), Article 1 For live animals of the bovine species falling within subheading 0102 90 10 of the combined nomenclature referred to in Article 1 ( 1 ) (a) of Regulation (EEC) No 805/68 , the issue of import licences applied for under Article 3 (a) and (c) of Regulation (EEC) No 2377/80 , with the exception of import licences applied for under the special arrangements provided for in Regulations (EEC) No 611 /77, (EEC) No 2207/90 and (EEC) No 2208/90 and in Decision 87/604/EEC, shall be suspended from 25 April 1991 . Whereas the import licences issued up to 16 April 1991 for calves weighing up to 220 kilograms to be imported outside the supply balance over approximately 230 000 head ; whereas, at this rate of imports the market for beef and veal , features of which are huge quantities bought in, an unsatisfactory level of market prices and reduced possi ­ bilities of export to the world market, will be seriously imbalanced to the extent that the objectives of the common agricultural policy are liable to be jeopardized ; Article 2Whereas protective measures are therefore necessary ; whereas such measures must be adopted urgently if the situation is not to become irreversible ; whereas, therefore, the issuing of licences should be suspended from 25 April 1991 ; This Regulation shall enter into force on 25 April 1 99 1 . o OJ No L 77, 25 . 3 . 1977, p. 14. (6) OJ No L 109, 30 . 4 . 1977, p. 1 . n OJ No L 201 , 31 . 7 . 1990, p. 13 . (') OJ No L 148 , 28 . 6. 1968 , p . 24. (2) OJ No L 353, 17. 12 . 1990, p. 23 . O OJ No L 241 , 13 . 9 . 1980 , p . 5 . (4) OJ No L 83, 3 . 4. 1991 , p. 6 . (8) OJ No L 201 , 31 . 7 . 1990, p . 19 . 0 OJ No L 389, 31 . 12 . 1987, p . 65 . 25. 4. 91 Official Journal of the European Communities No L 105/51 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission